Citation Nr: 0721977	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-39 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of frostbite 
of the feet.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
April 1950 and from September 1950 to October 1951.   He 
received the Korean Service Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In a December 1993 rating decision, service connection was 
denied for residuals of frostbite of the feet.  The veteran 
was informed of that decision and of his appeal rights by 
letter from the RO dated December 27, 1993.  He did not 
appeal.

In a November 2000 rating decision, the RO denied the 
reopening of the claim of service connection for residuals of 
frostbite of the feet.  The veteran was informed of that 
decision and of his appeal rights by letter from the RO dated 
November 20, 2000.  He did not appeal.

In a March 2005 rating decision, the RO denied service 
connection for PTSD and declined to reopen the claim of 
service connection for residuals of frostbite of the feet.  
The veteran perfected an appeal as to those determinations.

In a November 2005 VA Form 9, the veteran requested a Board 
hearing.  
In December 2005 and February 2006 statements, the veteran's 
representative withdrew the veteran's request for a Board 
hearing.  

In July 2007, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

In his December 2004 claim to reopen, the veteran indicated 
that he had frostbite of the hands in addition to the feet.  
Therefore, it appears that he is raising the issue of service 
connection for residuals of frostbite of the hands.  That 
matter is referred to the RO for appropriate action.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary and 
procedural development.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of frostbite 
of the feet.

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The RO's January 2005 VCAA letter did not inform the veteran 
of the need to submit new and material evidence to reopen the 
previously-denied claim of service connection for residuals 
of frostbite of the feet.  This letter did not satisfy the 
requirements of the later-decided case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held that claimants must be 
specifically informed of what is required to reopen their 
previously-denied claims.  The Board has been prohibited from 
itself curing this defect.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Additionally, subsequent to a February 2007 supplemental 
statement of the case (SSOC), the veteran underwent a VA aid 
and attendance/housebound status examination, a report of 
which has been associated with the veteran's claims file.  
That report contains pertinent evidence as to the claim of 
whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of frostbite of the feet.  
The veteran's representative has not specifically waived 
agency of original jurisdiction (AOJ) consideration of this 
evidence.  See 38 C.F.R. § 20.1304 (2006).
The AOJ will have the opportunity to consider this evidence 
while the case is in remand status.

2.  Entitlement to service connection for PTSD.

The veteran has alleged combat stressors.  See 38 C.F.R. 
§ 3.304(f).  His DD Form 214, however, indicates that he 
worked in supply.  The Board's inquiry has been hampered 
because the veteran's records are missing and appear to have 
been lost in a June 1973 fire at the National Personnel 
Records center in St. Louis, Missouri.  

In a December 2004 statement, the veteran asserts that his 
primary unit during his service during the Korean Conflict 
was a combat unit, F Company, 11th Regiment, 3rd Division.  
He further asserts that in the spring of 1951, he was 
transferred to a regimental supply company in that same 
division.  His DD Form 214 reflects that his unit at 
discharge was Service Company, 15th Infantry Regiment.  

The veteran has described the dates of his stressors in terms 
of seasons of the year.  Specifically, he reported that in 
the early spring of 1951, he saw hundreds of burned Chinese 
and North Korean bodies after a napalm bombing.  A December 
2004 VA treatment record reflects that the veteran claims 
that he fired on the enemy soldiers during the above-
mentioned napalm bombing and that he was subject to a 
firefights.

The RO asked the veteran to provide stressor information 
based on exact dates of the events, which the veteran has not 
done.  However, exact dates are not necessary.  The veteran 
should be asked to provide more general information regarding 
the dates of his stressors, such as the dates of the 
stressors within 60-day time periods.  This may allow 
stressor verification by the U.S. Army & Joint Services 
Records Research Center (formerly known as USASCRUR).

In light of the unavailability of the veteran's service 
personnel records, VA may need to secure and review the 
histories of the veteran's units for possible alternative 
sources of evidence of combat or stressors.  See Daye v. 
Nicholson, 20 Vet. App. 512, 516 (2006).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A letter addressing the need to 
submit new and material evidence to 
reopen the previously-denied claim of 
service connection for residuals of 
frostbite of the feet must be provided to 
the veteran, with a copy to his 
representative.  See Kent, supra.

2.  VBA should contact the veteran and 
ask him to provide more exact dates, 
i.e., within a 60-day period,  for his 
claimed in-service stressors.  If the 
veteran provides dates to within a 60-day 
time period for the above-mentioned 
stressors, VBA must contact the U.S. Army 
& Joint Services Records Research Center 
(formerly known as USASCRUR) and ask them 
to attempt to verify whether the 
veteran's alleged unit, F Company, 11th 
Regiment, 3rd Division, was involved in 
combat activities.  

3.  VBA should contact National Achieves 
and Records Administration in College 
Park, Maryland, and the U.S. Army 
Military History Institute in Carlisle, 
Pennsylvania, and attempt to obtain unit 
histories for F Company, 11th Regiment, 
3rd Division for the period from October 
1950 to October 1951 and for Service 
Company, 15th Infantry Regiment, 3rd 
Division for the period from October 1950 
to October 1951.  Copies of those unit 
histories should be associated with the 
veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



